ACCEPTED
                                                                                       04-15-00153-CV
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                 4/27/2015 10:30:28 PM
                                                                                        KEITH HOTTLE
                                                                                                CLERK

                             NO. 04-15-00153-CV

TINA M. ALLEN SOUZA                         §                COURTFILED
                                                                    OF APPEALS
                                                                        IN
                                                              4th COURT OF APPEALS
                                            §                  SAN ANTONIO, TEXAS
vs.                                         §                04/27/2015 10:30:28 PM
                                            §                   KEITH E. HOTTLE
HEATHER CLEMENT TESSMER                     §      FOURTH    DISTRICT ClerkOF TEXAS


                    APPELLANT’S FIRST MOTION
               FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Appellant, TINA M. ALLEN SOUZA, requests that this honorable

court extend the time to file appellant’s brief.

1.    Appellant is Tina M. Allen Souza; appellee is Heather Clement

Tessmer.

2.    This motion is filed within the time frame provided for filing a motion

to extend the time to file appellant’s brief, as required by Rule 38.6(d) and

Rule 10.5(b) of the Texas Rules of Appellate Procedure.

3.    The Court may grant an extension of time under Texas Rule of

Appellate Procedure 38.6(d).

4.    The deadline to file appellant’s brief is Monday, April 27, 2015.

5.    Appellant requests an additional thirty day (30) days to file appellant’s

brief, extending the time until Wednesday, May 27, 2015.

6.    In the alternative, should the Court may not desire to grant an

extension of thirty (30) days, appellant requests an additional twenty (20)

                                        1
days to file appellant’s brief, extending the time until Monday, May 18,

2015.

6.      Appellant has not requested any prior extension of time.

7.      The requested extension is not for purposes of delay, but so that

counsel may have adequate time to prepare a brief. Counsel for Appellant

works approximately sixty (60) hours a week in private employment. In

addition, the undersigned is in charge of several other cases which have

deadlines during this same time period. The undersigned requires an

additional thirty (30) days, or in the alternative, twenty (20) days, to

complete the brief. In addition, the requested extension will not adversely

affect the interests of any party other than the addition of 30, or 20, days to

the time period preceding the submission of this case to this Court.

8.      Appellant, therefore, requests an extension of thirty (30) days, or in

the alternative, twenty (20) days, to file appellant’s brief.

10.     For the foregoing reasons, appellant asks the Court to grant an

extension of time to file appellant’s brief until Wednesday, May 27, 2015

[30 day extension], or in the alternative, Monday, May 18, 2015 [20 day

extension].




                                        2
      Dated this 27th day of April, 2015.

                                Respectfully submitted,

                                RONALD S. GUTIERREZ, LAWYER
                                Las Colinas Station
                                P. O. Box 143243
                                Irving Texas 75014-3243
                                Office: (512) 222-3488
                                Facsimile: (512) 233-2786
                                Email: rsg.lawyer@gmail.com

                                By:    /s/ Ronald S. Gutierrez
                                       Ronald S. Gutierrez
                                       State Bar No. 08644410

                                ATTORNEY FOR APPELLANT




                      Certificate of Conference

      I hereby certify that I have attempted to confer with Heather Clement

Tessssmer by letter faxed on April 24, 2015, by letter faxed on April 27,

2015, and via telephone communication on April 27, 2015, and said counsel

was unavailable for response.

                                /s/ Ronald S. Gutierrez
                                Ronald S. Gutierrez




                                      3
                             Certificate of Service
      I hereby certify that a true and correct copy of the foregoing instrument was

delivered to plaintiff by serving her attorney of record, TESSMER LAW FIRM,

P.L.L.C., 7800 IH-10 West, Suite 830, San Antonio, Texas 78230, via eServe
through eFile (if available), email at info@tessmerlawfirm.com and/or via

facsimile at (210) 368-9729 on April 27, 2015.

                                         /s/ Ronald S. Gutierrez
                                         Ronald S. Gutierrez




                                        4